Title: Lafayette to Thomas Jefferson, 20 September 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            Paris 7ber 20h 1810
          
           This Letter will Be Carried by Gal Armstrong which makes it Superfluous for me to Give political intelligences— You will Have Heard of the Repeal of the milan and Berlin decrees to take place the 1st November—there Have Since Been Some Communications more Secret, Some of them verbal, from which we may Hope for a Restoration of the Confiscated property, short of the Enormous duties, which Brings it to above the prime Cost, as Soon as the Cause of pretended Reprisals is Removed—in fact, this Government Now moves on the Better Road while Britain keeps to the Bad one— The Execution of the Nonintercourse Engagement provided for this Case is Here much depended upon—I Hope it will prove Encouraging— in the mean while we Have Endeavour’d to Avail ourselves of the Election of Bernadotte to the throne of Sweden—You Remember that in my letter of introduction to You, when He was Going to America, I did justice to His Services in and Remaining Sentiments for the Republican Cause— He Has Ever Since professed to me the Same Respect and Attachement for the United States, and when I found Him Called to be a northern king I did, with the Advice of Gal Armstrong, Claim the Exertion of those Sentiments—His Good will is Secured—How far it may Be Efficacious in Conversations Here, and through His power there, much depends on the delicacy of His Situation With the Omnipotent Ally—But when the American Government insists f On the freedom of Neutral trade in the North, in their Communications At paris, it is Good to think the personal dispositions of the Boreal throne are favorable—His nomination Has Been free and Honorable to Him.
          Three vessels are Arrived with public dispatches Since I Could Expect Answers to my long triplicates— I Have not Even Received Yours to a former packet when I took the liberty to inclose a Letter from my friend Tracy, Some observations on Montesquieu, and a Request to Have them translated and printed as the work of an American—  two letters from the president 18h and 19h may Anterior to the Reception of my triplicate Have Been Sent By mr david parish who will at the End of the month deliver a part of my locations, But not that on of the tract near the City— a letter of Captain fenwick not included in the dispatches Has Been Carefully Brought By lieutenant miller—But owing to a Blunder of which he is innocent it Has Been Sent to the post office under a Bad direction—the post administration are now very kindly Busy to Recover it— m. La Bouchere Has declared no monney Could not Be lent to me on American Lands, either in Holland or Great Britain—I Have Some Hopes of mr parish. the Burthen of Ruinous interests is increasing So fast that Something must be done to Avoid Complete […]  fall—
          I Have very Eagerly thought of Going over with Gal Armstrong—I would not Have Been deterred By the danger of Capture, tho’ perhaps Greater at this moment, of Rivalship Between Both Belligerent, Had it not Been the unanimous Opinion of people knowing well Respective Situations and dispositions, that no precaution or Assurance Could Secure a Return.
          I was the other day with our friend Humbolt at mr and mde de tessé’s who are well and desire their best Compliments to You—my Son now Here with Me Requests to Be most Respectfully Remembered—my Affectionate Respects waït on mrs Randolph.
          
            with most Grateful tender Sentiments I am forever Your old friend
            
 Lafayette
          
        